



SHUTTERSTOCK, INC.

AMENDED AND RESTATED 2012 OMNIBUS EQUITY INCENTIVE PLAN
1.Purposes of the Plan. The purposes of this Plan are (a) to attract and retain
the best available personnel to ensure the Company’s success and accomplish the
Company’s goals; (b) to incentivize Employees, Directors and Consultants with
long-term equity-based compensation to align their interests with the Company’s
stockholders, and (c) to promote the success of the Company’s business. The Plan
amends and restates the 2012 Omnibus Equity Incentive Plan (the “Original Plan”)
that was originally adopted by the Board in May 2012 (the “Effective Date”) and
which became effective on October 10, 2012 and was amended and restated by the
Board on April 15, 2016 and approved by our stockholders on [June 7, 2016].
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.
2.    Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c)
    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(d)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change in Control” except as may otherwise be provided in a Stock Option
Agreement, R







--------------------------------------------------------------------------------





estricted Stock Agreement or other applicable agreement, means the occurrence of
any of the following:
(i)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if the Company’s
shareholders immediately prior to such merger, consolidation or reorganization
cease to directly or indirectly own immediately after such merger, consolidation
or reorganization at least a majority of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
merger, consolidation or other reorganization;
(ii)    The consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets (other than (x) to a corporation or
other entity of which at least a majority of its combined voting power is owned
directly or indirectly by the Company, (y) to a corporation or other entity
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company or
(z) to a continuing or surviving entity described in Section 2(f)(i) in
connection with a merger, consolidation or corporate reorganization which does
not result in a Change in Control under Section 2(f)(i));
(iii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause, if any Person (as defined below in
Section 2(f)(iv)) is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change in Control;
(iv)    The consummation of any transaction as a result of which any Person
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing at least
fifty percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities. For purposes of this Paragraph (iv), the term
“person” shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Exchange Act but shall exclude:
(1)    a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or an affiliate of the Company;
(2)    a corporation or other entity owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company;


- 2 -



--------------------------------------------------------------------------------





(3)    the Company; and
(4)    a corporation or other entity of which at least a majority of its
combined voting power is owned directly or indirectly by the Company; or
(v)    A complete winding up, liquidation or dissolution of the Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions.
(g)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(h)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
(i)    “Common Stock” means the common stock of the Company.
(j)    “Company” means Shutterstock, Inc., a Delaware corporation, or any
successor thereto.
(k)    “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity (as the
terms consultant and advisor are defined and interpreted for purposes of Form
S-8 under the Securities Act of 1933, as amended, or any successor form).
(l)    “Director” means a member of the Board.
(m)    “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code, provided that in the case of Awards other than Incentive
Stock Options, the Administrator in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(n)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.


- 3 -



--------------------------------------------------------------------------------





(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)    “Exchange Program” means a program established by the Committee under
which outstanding Awards are amended to provide for a lower Exercise Price or
surrendered or cancelled in exchange for (i) Awards with a lower exercise price,
(ii) a different type of Award or awards under a different equity incentive
plan, (iii) cash, or (iv) a combination of (i), (ii) and/or (iii).
Notwithstanding the preceding, the term Exchange Program does not include any
(i) action described in Section 13 or any action taken in connection with a
change in control transaction nor (ii) transfer or other disposition permitted
under Section 12. For the purpose of clarity, each of the actions described in
the prior sentence, none of which constitute an Exchange Program, may be
undertaken (or authorized) by the Committee in its sole discretion without
approval by the Company’s shareholders.
(q)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market or the
Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
(iii)    For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or
(iv)    In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(r)    “Fiscal Year” means the fiscal year of the Company.
(s)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(t)    “Inside Director” means a Director who is an Employee.


- 4 -



--------------------------------------------------------------------------------





(u)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(v)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(w)    “Option” means a stock option granted pursuant to the Plan.
(x)    “Outside Director” means a Director who is not an Employee.
(y)    “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of the corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the adoption of the Plan shall be considered a Parent commencing as of such
date.
(z)    “Participant” means the holder of an outstanding Award.
(aa)    “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10(c) of the Plan.
(bb)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(cc)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(dd)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(ee)    “Plan” means this Amended and Restated 2012 Omnibus Equity Incentive
Plan.
(ff)    “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.
(gg)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 7 of the Plan.


- 5 -



--------------------------------------------------------------------------------





(hh)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(ii)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(jj)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(kk)    “Service Provider” means an Employee, Director or Consultant.
(ll)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.
(mm)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.
(nn)    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.
(oo)    “Unvested Dividends” means, during the Period of Restriction, any
dividends and other distributions (whether paid in cash, stock or property)
declared and paid by the Company with respect to Shares of Restricted Stock.
3.    Stock Subject to the Plan.
(a)    Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 6,750,000 Shares (the “Initial Share Reserve”). Approximately 1,750,000 of
the Initial Share Reserve shall be used immediately following the Registration
Date to grant Nonstatutory Stock Options in replacement of existing outstanding
Value Appreciation Rights previously granted under the Shutterstock Images LLC
Value Appreciation Plan. The Shares may be authorized, but unissued, or
reacquired Common Stock. Notwithstanding the foregoing and, subject to
adjustment as provided in Section 13, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in this Section 3(a), plus, to the extent allowable under
Section 422 of the Code and the Treasury Regulations promulgated thereunder, any
Shares that become available for issuance under the Plan pursuant to Sections
3(b) and 3(c).
(b)    Automatic Share Reserve Increase. Subject to the provisions of Section 13
of the Plan, the number of Shares available for issuance under the Plan will be
increased on


- 6 -



--------------------------------------------------------------------------------





the first day of each Fiscal Year beginning with the 2013 Fiscal Year, in an
amount equal to the least of (i) 1,500,000 Shares, (ii) three percent (3%) of
the outstanding Shares on the last day of the immediately preceding Fiscal Year
or (iii) such number of Shares determined by the Board.
(c)    Lapsed Awards. To the extent an Award expires, is surrendered pursuant to
an Exchange Program or becomes unexercisable without having been exercised or,
with respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights the forfeited or repurchased Shares), which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). Notwithstanding the foregoing (and except with respect
to Shares of Restricted Stock that are forfeited rather than vesting), Shares
that have actually been issued under the Plan under any Award will not be
returned to the Plan and will not become available for future distribution under
the Plan; provided, however, that if Shares issued pursuant to Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units are repurchased by the Company or are forfeited to the Company, such
Shares will become available for future grant under the Plan. Shares used to pay
the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will become available for future grant or sale under the
Plan. To the extent an Award under the Plan is paid out in cash rather than
Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan.
(d)    Substitute Awards. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 3 or any sublimits contained in the Plan,
except as may be required by reason of Section 422 and related provisions of the
Code.
4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.


- 7 -



--------------------------------------------------------------------------------





(iv)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, the
Administrator will have the authority, in its discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(vii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations established for the purpose of satisfying
applicable foreign laws, for qualifying for favorable tax treatment under
applicable foreign laws or facilitating compliance with foreign laws; sub-plans
may be created for any of these purposes;
(viii)    to modify or amend each Award (subject to Section 19 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(a) of the Plan and, with respect to Incentive
Stock Options, Section 6(b) of the Plan);
(ix)    to allow Participants to satisfy withholding tax obligations in such
manner as prescribed in Section 14 of the Plan;
(x)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xi)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and


- 8 -



--------------------------------------------------------------------------------





(xii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
(d)    Exchange Program. Notwithstanding anything to the contrary in this
Section 4, the Committee shall not implement an Exchange Program without the
approval of the holders of a majority of the Shares that are present in person
or by proxy and entitled to vote at any annual or special meeting of Company’s
shareholders.
(e)    Delegation by the Board. Subject to any requirements of applicable law
(including as applicable Sections 152 and 157(c) of the General Corporation Law
of the State of Delaware), the Board may delegate to one or more officers of the
Company the power to grant Awards (subject to any limitations under the Plan) to
Employees of the Company and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of Awards to be
granted by such officers, the maximum number of shares subject to Awards that
the officers may grant, and the time period in which such Awards may be granted;
and provided further, that no officer shall be authorized to grant Awards to any
“executive officer” of the Company (as defined by Rule 3b-7 under the Exchange
Act) or to any Officer of the Company.
5.    Award Eligibility and Limitations.
(a)    Award Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.
(b)    Award Limitations. The following limits shall apply to the grant of any
Award if, at the time of grant, the Company is a “publicly held corporation”
within the meaning of Section 162(m) of the Code:
(i)    Options and Stock Appreciation Rights. Subject to adjustment as provided
in Section 13, no Employee shall be granted within any fiscal year of the
Company one or more Options or Stock Appreciation Rights, which in the aggregate
cover more than 500,000 Shares reserved for issuance under the Plan; provided,
however, that in connection with an Employee’s initial fiscal year of service as
an Employee, an Employee may be granted Options or Stock Appreciation Rights,
which in the aggregate cover up to an additional 1,000,000 Shares reserved for
issuance under the Plan.
(ii)    Restricted Stock and Restricted Stock Units. Subject to adjustment as
provided in Section 13, no Employee shall be granted within any fiscal year of
the Company one or more awards of Restricted Stock or Restricted Stock Units,
which in the aggregate cover more than 500,000 Shares reserved for issuance
under the Plan; provided, however, that in


- 9 -



--------------------------------------------------------------------------------





connection with an Employee’s initial fiscal year of service as an Employee, an
Employee may be granted Restricted Stock or Restricted Stock Units, which in the
aggregate cover up to an additional 1,000,000 Shares reserved for issuance under
the Plan.
(iii)    Performance Units and Performance Shares. Subject to adjustment as
provided in Section 13, no Employee shall be granted within any fiscal year of
the Company one or more awards of Performance Units or Performance Shares having
a grant date value (assuming maximum payout) greater than two million dollars
($2 million) or covering more than 500,000 Shares, whichever is greater;
provided, however, that in connection with an Employee’s initial fiscal year of
service as an Employee, an Employee may be granted Performance Units or
Performance Shares having a grant date value (assuming maximum payout) of up to
an additional amount equal five million dollars ($5 million) or covering up to
1,000,000 Shares, whichever is greater. No Participant may be granted more than
one award of Performance Units or Performance Shares for the same Performance
Period.
(c)    Limit on Awards to Outside Directors. The aggregate value of all
compensation granted or paid, as applicable, to any individual for service as an
Outside Director with respect to any fiscal year, including Awards granted and
cash fees paid by the Company to such Outside Director, will not exceed seven
hundred and fifty thousand dollars ($750,000) in total value, calculating the
value of any Awards based on the grant date fair value of such Awards for
financial reporting purposes.  The Board may make an exception to the applicable
limit in this Section 5(c) for any Outside Director in extraordinary
circumstances, as the Board may determine in its discretion, provided that any
Outside Director who is granted or paid such additional compensation may not
participate in the decision to grant or pay such additional compensation.
6.    Stock Options.
(a)    Limitations. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted. With respect to the Committee’s
authority in Section 4(b)(viii), if, at the time of any such extension, the
exercise price per Share of the Option is less than the Fair Market Value of a
Share, the extension shall, unless otherwise determined by the Committee, be
limited to the earlier of (1) the maximum term of the Option as set by its
original terms, or (2) ten (10) years from the grant date. Unless otherwise
determined by the Committee, any extension of the term of an Option pursuant to
this Section 4(b)(viii) shall comply with Code Section 409A to the extent
necessary to avoid taxation thereunder.
(b)    Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the


- 10 -



--------------------------------------------------------------------------------





date of grant or such shorter term as may be provided in the Award Agreement.
Moreover, in the case of an Incentive Stock Option granted to a Participant who,
at the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option will be five (5) years from the date of grant or such shorter term
as may be provided in the Award Agreement.
(c)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)    In the case of an Incentive Stock Option
(A)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.
(B)    granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(2)    In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
(3)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration for
both types of Options may consist entirely of: (1) cash; (2) check; (3)
promissory note, to the extent permitted by Applicable Laws, (4) other Shares,
provided that (A) such Shares have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which such Option will
be exercised, (B) such Shares are not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar


- 11 -



--------------------------------------------------------------------------------





requirements, and (C) accepting such Shares will not result in any adverse
accounting consequences to the Company, as the Administrator determines in its
sole discretion; (5) consideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan; (6) for
Nonstatutory Stock Options, by net exercise; (7) such other consideration and
method of payment for the issuance of Shares to the extent permitted by
Applicable Laws; or (8) any combination of the foregoing methods of payment.
(d)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is


- 12 -



--------------------------------------------------------------------------------





vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
twelve (12) months following the Participant’s termination. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
7.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be


- 13 -



--------------------------------------------------------------------------------





released from escrow as soon as practicable after the last day of the Period of
Restriction or at such other time as the Administrator may determine. The
Administrator, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed.
(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. Unless otherwise provided in the
applicable Award Agreement, Unvested Dividends with respect to a Service
Provider’s Shares of Restricted Stock shall be paid to the Service Provider only
if and when such Shares become free from the restrictions on transferability and
forfeitability that apply to such Shares. Each payment of Unvested Dividends
will be made no later than the end of the calendar year in which the dividends
are paid to stockholders of that class of stock or, if later, the 15th day of
the third month following the lapsing of the restrictions on transferability and
the forfeitability provisions applicable to the underlying Shares of Restricted
Stock. No interest will be paid on Unvested Dividends.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
8.    Restricted Stock Units.
(a)    Grant. Subject to the terms and conditions of the Plan, Restricted Stock
Units may be granted at any time and from time to time as determined by the
Administrator. After the Administrator determines that it will grant Restricted
Stock Units under the Plan, it will advise the Participant in an Award Agreement
of the terms, conditions, and restrictions (if any) related to the grant,
including the number of Restricted Stock Units.
(b)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis (including the
passage of time) determined by the Administrator in its discretion.
(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d)    Dividend Equivalents. The Award Agreement for Restricted Stock Units may
provide a Participant with the right to receive an amount equal to any dividends
or other distributions declared and paid on an equal number of outstanding
Shares (“Dividend


- 14 -



--------------------------------------------------------------------------------





Equivalents”). Dividend Equivalents may be settled in cash and/or Shares and
shall be subject to the same restrictions on transfer and forfeitability as the
Restricted Stock Units with respect to which paid, in each case to the extent
provided in the Award Agreement. No interest will be paid on Dividend
Equivalents.
(e)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made upon the date(s) determined by the Administrator and set forth in the
Award Agreement. The Administrator, in its sole discretion, may only settle
earned Restricted Stock Units in cash, Shares, or a combination of both.
(f)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
9.    Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.
(b)    Number of Shares. Subject to the terms and conditions of the Plan, the
Administrator will have complete discretion to determine the number of Stock
Appreciation Rights granted to any Service Provider.
(c)    Exercise Price and Other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(b) relating to the maximum
term and Section 6(d) relating to exercise also will apply to Stock Appreciation
Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:


- 15 -



--------------------------------------------------------------------------------





(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
10.    Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Subject to the terms and conditions of
the Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator, in its sole discretion and the Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant.
(b)    Value of Performance Units/Shares. Subject to the terms and conditions of
the Plan, each Performance Unit will have an initial value that is established
by the Administrator on or before the date of grant and each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant.
(c)    Performance Objectives and Other Terms. The Administrator will set
Performance Goals or other vesting provisions (including, without limitation,
continued status as a Service Provider) in its discretion which, depending on
the extent to which they are met, will determine the number or value of
Performance Units/Shares that will be paid out to the Service Providers. The
time period during which the performance objectives or other vesting provisions
must be met will be called the “Performance Period.” Each Award of Performance
Units/Shares will be evidenced by an Award Agreement that will specify the
Performance Period, and such other terms and conditions as the Administrator, in
its sole discretion, will determine.
(d)    Measurement of Performance Goals. Performance Goals shall be established
by the Committee on the basis of targets to be attained with respect to one or
more measures of business or financial performance (each, a “Performance
Measure”), subject to the following:
(i)    Performance Measures. For each Performance Period, the Committee shall
establish and set forth in writing, within the time period prescribed by, and
otherwise in compliance with the requirements of Code Section 162(m), the
Performance Measures, if any, and any particulars, components and adjustments
relating thereto, applicable to each Participant. The Performance Measures, if
any, will be objectively measurable and will be based upon the achievement of a
specified percentage or level in one or more objectively defined and
non-discretionary factors preestablished by the Committee. Performance Measures
may be one or more of the following, and may be determined pursuant to generally
accepted accounting principles (“GAAP”), non-GAAP or other basis, in each case
as determined by the Committee: (i) net sales; (ii) non-sales revenue; (iii)
operating income; (iv) income or earnings including


- 16 -



--------------------------------------------------------------------------------





operating income; (v) income or earnings before taxes, interest, depreciation
and/or amortization; (vi) income or earnings from continuing operations; (vii)
effective tax rates; (viii) cash taxes; (ix) net income; (x) pre-tax income or
after-tax income; (xi) net income excluding amortization of intangible assets,
depreciation and impairment of goodwill and intangible assets and/or excluding
charges attributable to the adoption of new accounting pronouncements; (xii)
financing or capital transactions; (xiii) project financing; (xiv) revenue
backlog; (xv) gross margin; (xvi) operating margin or profit margin; (xvii)
capital expenditures, cost targets, and expense management; (xviiii) return on
assets (gross or net), return on investment, return on capital, or return on
shareholder equity; (xix) cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, or cash
flow in excess of cost of capital; (xx) performance warranty and/or guarantee
claims; (xxi) stock price or total stockholder return; (xxii) earnings or book
value per share (basic or diluted); (xxiii) economic value created; (xxiv)
pre-tax profit or after-tax profit; (xxv) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration or market share, geographic business expansion, objective customer
satisfaction or information technology goals; (xxvi) objective goals relating to
divestitures, joint ventures, mergers, acquisitions and similar transactions;
(xxvii) construction projects consisting of one or more objectives based upon
meeting project completion timing milestones, project budget, site acquisition,
site development, or site equipment functionality; (xxviii) objective goals
relating to staff management, results from staff attitude and/or opinion
surveys, staff satisfaction scores, staff safety, staff accident and/or injury
rates, headcount, performance management, completion of critical staff training
initiatives; (xxix) objective goals relating to projects, including project
completion timing milestones, project budget; (xxx) key regulatory objectives;
and (xxxi) enterprise resource planning. The Committee may specify that such
Performance Measures shall be adjusted to exclude any one or more of (i)
extraordinary items, (ii) gains or losses on the dispositions of discontinued
operations, (iii) the cumulative effects of changes in accounting principles,
(iv) the writedown of any asset, (v) fluctuation in foreign currency exchange
rates, (vi) charges for restructuring and rationalization programs, and (vii)
unusual and/or infrequent events impacting Company performance.
(ii)    Committee Discretion on Performance Measures. As determined in the
discretion of the Committee, the Performance Measures for any Performance Period
may (a) differ from Participant to Participant and from Award to Award, (b) be
based on the performance of the Company as a whole or the performance of a
specific Participant or one or more subsidiaries, divisions, departments,
regions, stores, segments, products, functions or business units of the Company
or individual project company, (c) be measured on a per share, per capita, per
unit, per square foot, per employee, per store basis, and/or other objective
basis (d) be measured on a pre-tax or after-tax basis, and (e) be measured on an
absolute basis or in relative terms (including, but not limited to, the passage
of time and/or against other companies, financial metrics and/or an index).
Without limiting the foregoing, the Committee shall adjust any performance
criteria, Performance Measures or other feature of an Award that relates to or
is wholly or partially based on the number of, or the value of, any stock of the
Company, to reflect any stock dividend or split, repurchase, recapitalization,
combination, or exchange of shares or other similar changes in such stock.
Awards that are not intended by the Company to comply


- 17 -



--------------------------------------------------------------------------------





with the performance-based compensation exception under Code Section 162(m) may
take into account other factors (including subjective factors).
(e)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding Performance Goals or other vesting provisions
have been achieved. Notwithstanding any provision of the Plan, with respect to
any Performance Unit or Performance Share that is intended to qualify as
performance-based compensation under Code Section 162(m), the Committee may
adjust downwards, but not upwards, the cash or number of Shares payable pursuant
to such Award, and the Committee may not waive the achievement of the applicable
Performance Measures except in the case of the death or disability of the
Participant or a change in control of the Company.
(f)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made upon the time set forth in the applicable
Award Agreement. The Administrator, in its sole discretion, may pay earned
Performance Units/Shares in the form of cash, in Shares (which have an aggregate
Fair Market Value equal to the value of the earned Performance Units/Shares at
the close of the applicable Performance Period) or in a combination thereof.
(g)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
11.    Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence unless contrary to Applicable Law. A Participant
will not cease to be an Employee in the case of (i) any leave of absence
approved by the Participant’s employer or (ii) transfers between locations of
the Company or between the Company, its Parent, or any Subsidiary. For purposes
of Incentive Stock Options, no such leave may exceed three (3) months, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the
Participant’s employer is not so guaranteed, then six (6) months following the
first (1st) day of such leave any Incentive Stock Option held by the Participant
will cease to be treated as an Incentive Stock Option and will be treated for
tax purposes as a Nonstatutory Stock Option.
12.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.


- 18 -



--------------------------------------------------------------------------------





13.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event of a stock split, reverse stock split, stock
dividend, combination, consolidation, recapitalization (including a
recapitalization through a large nonrecurring cash dividend) or reclassification
of the Shares, subdivision of the Shares, a rights offering, a reorganization,
merger, spin-off, split-up, repurchase, or exchange of Common Stock or other
securities of the Company or other significant corporate transaction, or other
change affecting the Common Stock occurs, the Administrator, in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, will, in such manner as it may deem equitable,
adjust the number, kind and class of securities that may be delivered under the
Plan and/or the number, class, kind and price of securities covered by each
outstanding Award, the numerical Share limits and Share counting provisions in
Section 3 of the Plan and the numerical sublimits in Section 4 of the Plan.
Notwithstanding the forgoing, all adjustments under this Section 13 shall be
made in a manner that does not result in taxation under Code Section 409A.
(b)    Dissolution or Liquidation. In the event of the proposed winding up,
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
(c)    Change in Control. Except as set forth in an Award Agreement, to the
extent the successor corporation in a merger or Change in Control does not
assume or substitute for outstanding Awards under the Plan, the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and Stock Appreciation Rights, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock and Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all Performance Goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
is not assumed or substituted in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration


- 19 -



--------------------------------------------------------------------------------





to be received upon the exercise of an Option or Stock Appreciation Right or
upon the payout of a Restricted Stock Unit, Performance Unit or Performance
Share, for each Share subject to such Award, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
14.    Tax.
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or prior to any time the Award or
Shares are subject to taxation, the Company and/or the Participant’s employer
will have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy federal,
state, local, foreign or other taxes (including the Participant’s FICA
obligation or social insurance contributions) required to be withheld with
respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld (to the extent required to
avoid adverse accounting consequences), or (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld to the extent required to avoid adverse
accounting consequences or Shares having a Fair Market Value in excess of such
amount that have been held for such period required to avoid adverse accounting
consequences. Except as otherwise determined by the Administrator, the Fair
Market Value of the Shares to be withheld or delivered will be determined as of
the date that the taxes are required to be withheld.
(c)    Compliance With Code Section 409A. Awards will be designed and operated
in such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A (or an exemption
therefrom) and will be construed and interpreted in accordance with such intent,
except as otherwise determined in the sole discretion of the Administrator. To
the extent that an Award or payment, or the settlement or deferral thereof, is
subject to Code Section 409A the Award will be granted, paid, settled or
deferred in a manner that will meet the requirements of Code Section 409A (or an
exemption therefrom), such that the grant, payment, settlement or


- 20 -



--------------------------------------------------------------------------------





deferral will not be subject to the additional tax or interest applicable under
Code Section 409A. Except as provided in an individual Award Agreement initially
or by amendment, if and to the extent (i) any portion of any payment,
compensation or other benefit provided to a Participant pursuant to the Plan in
connection with his or her employment termination constitutes “nonqualified
deferred compensation” within the meaning of Code Section 409A and (ii) the
Participant is a specified employee as defined in Code Section 409A(a)(2)(B)(i),
in each case as determined by the Company in accordance with its procedures, by
which determinations the Participant (through accepting the Award) agrees that
he or she is bound, such portion of the payment, compensation or other benefit
shall not be paid before the day that is six months plus one day after the date
of “separation from service” (as determined under Code Section 409A) (the “New
Payment Date”), except as Code Section 409A may then permit. The aggregate of
any payments that otherwise would have been paid to the Participant during the
period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule. In no event will the
Company be responsible for or reimburse a Participant for any taxes or other
penalties incurred as a result of applicable of Code Section 409A.
15.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, or (if different) the
Participant’s employer, nor will they interfere in any way with the
Participant’s right or the Participant’s employer’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
16.    Clawback Policy. In accepting an award granted under the Plan after June
7, 2016, a Participant shall agree to be bound by any clawback policy the
Company may adopt on or after such date.
17.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
18.    Term of Plan. The Original Plan became effective the Effective Date and
the Plan will continue in effect for a term of ten (10) years from the Effective
Date, unless terminated earlier under Section 19 of the Plan.
19.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Committee may at any time amend, alter,
suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually


- 21 -



--------------------------------------------------------------------------------





agreed otherwise between the Participant and the Administrator, which agreement
must be in writing and signed by the Participant and the Company. Termination of
the Plan will not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan prior to
the date of such termination.
20.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
21.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
22.    Governing Law. The Plan and all Awards hereunder shall be construed in
accordance with and governed by the laws of the State of New York, but without
regard to its conflict of law provisions.


- 22 -

